                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 5:18MJ1212
                                                   )
                Plaintiff,                         )   MAGISTRATE JUDGE
                                                   )   KATHLEEN B. BURKE
                                                   )
        v.                                         )
                                                   )
 JAMES D. MITCHELL,                                )   MOTION TO ORDER TUBERCULOSIS
                                                   )   TESTING
                Defendant.

       Now comes the United States of America, by and through counsel, Justin E. Herdman,

United States Attorney, and Christopher J. Joyce, Assistant United States Attorney, and hereby

submits the following Motion to Order Tuberculosis Testing. This Motion is not being opposed

by Counsel for the defendant.

       The basis for the United States’ Motion is stated more fully in the attached memorandum,

which is incorporated herein by reference.

                                                       Respectfully submitted,

                                                       JUSTIN E. HERDMAN
                                                       United States Attorney

                                             By:       /s/ Christopher J. Joyce
                                                        Christopher J. Joyce (OH: 0086576)
                                                        Assistant United States Attorney
                                                        208 Seiberling Federal Courthouse
                                                        Two South Main Street
                                                        Akron, OH 44308
                                                        (330) 761-0521 FAX: (330) 375-5492
                                                        Christopher.Joyce@usdoj.gov
                                          Memorandum in Support

            I.   Procedural History.

        Defendant, James D. Mitchell, was arrested pursuant to an Arrest Warrant issued on

October 10, 2018, after it was alleged in a Criminal Complaint that he had made Interstate

Communications of a Threat. During the defendant’s initial appearance on October 12, 2018,

this Court ordered that the defendant be referred for a competency evaluation pursuant to 18

U.S.C. § 4241.

        It has come to the attention of the undersigned that the United States Marshal Service is

required to determine whether or not the defendant has tuberculosis before he can be transported

to the appropriate medical facility to undergo his competency evaluation. Determining whether

the defendant has tuberculosis will ensure he receives appropriate medical treatment, and will

ensure the safety of the transporting officers, as well as the staff and residents at the receiving

facility.

        Tuberculosis testing can include an injection into the skin of a patient, followed by

examination of any reaction at or near the injection site. Testing can also include, an x-ray

examination of the chest cavity of a patient. A determination as to the type and manner of

testing is left to the discretion of the testing physician.

        It is the position of the United States that ordering the forcible administration of

tuberculosis testing in whatever manner most suitable to the testing physician will serve

legitimate government and public interests in this case.




                                                    2
         II.   Law and Argument.

           A. Both the Supreme Court and the Sixth Circuit Court have allowed the
              forcible administration of medication in circumstances in which a defendant
              refuses to voluntarily participate.

       The United States Supreme Court has examined the issue of the involuntary

administration of antipsychotic drugs to a mentally ill person in order to render a defendant

competent to stand trial. See Sell v. United States, 539 U.S. 166 (2003) (“[t]he Fifth Amendment

Due Process Clause permits the Government involuntarily to administer antipsychotic drugs to a

mentally ill defendant facing serious criminal charges in order to render that defendant

competent to stand trial, but only if the treatment is medically appropriate, is substantially

unlikely to have side effects that may undermine the fairness of the trial, and, taking account of

less intrusive alternatives, is necessary significantly to further important governmental trial-

related interests.”). The Sixth Circuit Court of Appeals has also considered the involuntary

administration of medicine for purposes of restoring competency. See United States v. Grigsby,

712 F.3d 964 (6th Cir. 2013) (The Court engaged in an analysis of the factors set forth in Sell v.

United States, supra, that a Court must consider in order to determine whether a defendant

should be forcibly medicated to be restored to competency.).

       While the instant case is not directly on point with the above-cited case law, it is evident

that a similar issue was contemplated by these Courts. Sell and Grigsby presented situations in

which the Court ordered the forcible administration of medical intervention to a defendant

suffering from a mental illness, who refused treatment that would have proven beneficial for

both the defendant and the government. Here, the general concept is the same. The defendant,

who has exhibited signs of mental illness, is refusing to allow himself to be tested for a




                                                  3
dangerous and infectious disease. The defendant would benefit by tuberculosis testing. If the

defendant has tuberculosis, his health care while incarcerated must be tailored to his particular

needs. Additionally, after testing, the defendant will be able to be transported to the appropriate

facility for his competency evaluation.

       The government will also benefit by the defendant being tested. Once tested, the

defendant can be transported and ultimately evaluated for competency. Additionally, the

deputies from the United States Marshal Service who are responsible for the defendant’s

transportation will be able to take the necessary precautions for their own health and safety.

Finally, it is important that the facility to which the defendant is being transported is aware of

any particular health care needs of the defendant so that they can adequately care for him, and

protect other staff and residents.

       While the instant situation is similar in many ways to the type of intrusion discussed in

Sells and Grigsby, it is the position of the government that a tuberculosis test is less intrusive

than the forcible administration of antipsychotic medications. No aspect of the testing being

discussed instantly will have an effect on the defendant’s cognition, or mental state.

Additionally, there is no risk of an adverse effect on the defendant’s health by virtue of a

negative reaction to medication. As a result of the lesser intrusion, there is less risk here of

offending the defendant’s fundamental constitutional right to liberty.

           B. Courts have examined the efficacy of involuntarily testing prison inmates for
              tuberculosis.

       In Hasenmeier-McCarthy v. Rose, 986 F. Supp. 464 (S.D. Ohio 1998), the Court

examined a civil claim made against an institution by an inmate who was forced to submit to

tuberculosis testing. The plaintiff claimed that the tests violated the First Amendment Free

Exercise of Religion Clause and the Eighth Amendment prohibition against cruel and unusual



                                                  4
punishment. The court held that the testing was not in violation of the First Amendment

because the institution had a legitimate penological interest in protecting inmates and staff from

infectious diseases and that mandatory testing was a reasonable method of accomplishing such

goals. Id. at 468. The Court also held that the Eighth Amendment was not violated by

mandatory tuberculosis testing because it did not involve excessive force or create an inhumane

condition. Id. 468-471.

       In reaching its conclusion, the Court in Hasenmeier-McCarthy examined the rationale of

prisons in imposing mandatory tuberculosis testing. The Court noted, “[i]t is beyond dispute that

tuberculosis represents a public health threat to both inmates and prison personnel.” Id. at 467.

“The President of the National Commission on Correctional Health Care testified that

tuberculosis is 500 percent more common in prisons than in the general population.” Id.

“Further, tuberculosis, in addition to being highly infectious, can require years of treatment and

in its most severe form can lead to death.” Id.

       Many Courts, in addition to Hasenmeier-McCarthy, have examined the forced

administration of tuberculosis testing. See Mack v. Campbell, 948 F.2d 1289 (6th Cir. 1991) (the

Sixth Circuit upheld the administrative punishment of an inmate who had refused to take a

tuberculosis skin test because the tuberculosis screening program was reasonably related to the

legitimate penological interest in preventing the spread of disease.); Rhinehart v. Gomez, No. 93-

CV-3747, 1995 WL 364339, at *1 (N.D. Cal. June 8, 1995) (Inmate was physically compelled to

submit to TB testing and the Court concluded that the State had a legitimate interest in

conducting TB testing that outweighed plaintiff's interest.); McCormick v. Stalder, 105 F.3d

1059, 1062 (5th Cir. 1997) (the Court held that a prison could constitutionally force an inmate

who had tested positive for TB to be medicated as part of the treatment of the condition.).




                                                  5
       A review of the above case law, reveals that Courts have examined issues similar to the

one before this Court. Reviewing Courts have routinely held that the government’s interests in

preventing the spread of disease and ensuring proper healthcare for inmates outweighs the

constitutional challenges that inmates have raised against the involuntary administration of

tuberculosis testing. In the instant case, the government has a legitimate interest in preventing

the spread of disease and ensuring the proper care of the defendant. In the event this Court were

to order that the defendant undergo involuntary tuberculosis testing, such an order would not be

in violation of the defendant’s Constitutional Rights.

       III.    Conclusion.

       Wherefore, based on the foregoing, the United States respectfully requests that the this

Honorable Court order that the defendant to undergo tuberculosis testing by whatever means are

determined by the testing physician to be medically necessary.



                                                         Respectfully submitted,

                                                         JUSTIN E. HERDMAN
                                                         United States Attorney

                                              By:        /s/ Christopher J. Joyce
                                                          Christopher J. Joyce (OH: 0086576)
                                                          Assistant United States Attorney
                                                          208 Seiberling Federal Courthouse
                                                          Two South Main Street
                                                          Akron, OH 44308
                                                          (330) 761-0521 FAX: (330) 375-5492
                                                          Christopher.Joyce@usdoj.gov




                                                 6
                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of November 2018, a copy of the foregoing

document was filed electronically. Notice of this filing will be sent to all parties by operation of

the Court’s electronic filing system. All other parties will be served by regular U.S. Mail.

Parties may access this filing through the Court’s system.



                                                      /s/ Christopher J. Joyce
                                                      Christopher J. Joyce
                                                      Assistant U.S. Attorney




                                                 7
